Citation Nr: 1544896	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a respiratory disability. 

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a skin disability, to include as due to contaminated water at Camp Lejeune. 

7.  Entitlement to service connection for a headache disability, to include as due to contaminated water at Camp Lejeune. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to contaminated water at Camp Lejeune. 
9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and a December 2014 rating decision issued by the RO in Little Rock, Arkansas.  Jurisdiction over the claims file is held by the Little Rock RO.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets delay in this case, but finds that the appeal must be remanded to allow for the scheduling of a videoconference hearing before the Board.  In February 2014, April 2015, and June 2015 substantive appeals perfecting the claims, the Veteran requested to appear at a videoconference hearing before the Board.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2014).  The record does not indicate that the requested hearing has been scheduled and the claims must be remanded.

The Veteran has also requested to appear at an informal conference before a decision review officer (DRO) and is in receipt of disability compensation from the Social Security Administration (SSA) due to the claimed low back disability.  While it would not be appropriate for the Board to order development regarding the informal hearing request and SSA records at this time, these issues are referred to the AOJ. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran has been afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


